Exhibit 10.1


EXECUTION VERSION

LENDER JOINDER AGREEMENT
THIS LENDER JOINDER AGREEMENT, dated as of May 21, 2015 (this “Lender Joinder
Agreement”), by and among the bank or financial institution party hereto (the
“Additional Lender”), TRIBUNE PUBLISHING COMPANY, a Delaware corporation
(together with its successors and assigns, the “Borrower”), and JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Terms used herein and not otherwise defined shall have the meaning
assigned thereto in the Credit Agreement.
RECITALS:
WHEREAS, reference is made to that certain Term Loan Credit Agreement dated as
of August 4, 2014 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower,
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent, and the
Lenders from time to time party thereto;
WHEREAS, pursuant to that certain Membership Interest Purchase Agreement (the
“Acquisition Agreement”), dated as of May 7, 2015, by and among Tribune
Publishing Company, LLC, a subsidiary of the Borrower (the “Acquiror”), MLIM
Holdings, LLC (“Seller”), the Papa Doug Trust u/a/d January 11, 2010 (“Trust
Seller”), Douglas F. Manchester and Douglas W. Manchester (each an “Individual
Seller”) and, together with Seller and Trust Seller, the “Seller Parties”), and
MLIM, LLC (the “Company”), the Acquiror shall purchase from Seller all of the
Company Interests (as defined in the Acquisition Agreement) (the “Acquisition”);
and
WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may add Supplemental Term Loan Commitments of one or more Additional
Lenders by entering into one or more Lender Joinder Agreements provided that
after giving effect thereto the aggregate amount of all Supplemental Term Loan
Commitments shall not exceed the Incremental Amount.
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
1.This Lender Joinder Agreement shall become effective on and as of May 21, 2015
(the “Effective Date”), subject only to:
(a)    receipt by the Administrative Agent, from each of the Borrower and the
Additional Lender, of a counterpart of this Agreement signed on behalf of such
parties; and
(b)    the satisfaction of each of the conditions precedent set forth in
Schedule A-2 annexed hereto.



#87233993v5    

--------------------------------------------------------------------------------




2.    The Borrower hereby agrees to pay any amounts described in Section
2.05(a)(iv) of the Credit Agreement, if and to the extent such amounts shall
become due on the terms set forth in such Section, in respect of the Initial
Term Loans as increased by the Supplemental Term Loan Commitments pursuant to
this Lender Joinder Agreement, as if the phrase “twelve-month anniversary of the
Closing Date” set forth in such Section were replaced with “November 21, 2015”
(and Section 2.05(a)(iv) is hereby deemed amended to so provide).
3.    In accordance with Section 2.07 of the Credit Agreement, the Borrower
shall repay to the Administrative Agent, for the account of the Lenders, the
aggregate principal amount of all Term Loans outstanding in consecutive
quarterly installments on the dates set forth below in the amounts set forth
below (which amounts shall, to the extent applicable, be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Sections 2.05 and 2.06 of the Credit Agreement, or be increased as a
result of any increase in the amount of Term Loans pursuant to Section 2.14 of
the Credit Agreement):
Date
Amount
Each March 31, June 30, September 30 and December 31 ending prior to the
Maturity Date for the Facility (beginning with June 30, 2015)


$5,272,436


Maturity Date for the Facility
all unpaid aggregate principal amounts of any outstanding Term Loans.



4.    The Supplemental Term Loan Commitments shall constitute Eurodollar Rate
Loans having an initial Interest Period ending on May 29, 2015.
5.    The Additional Lender party hereto hereby agrees to commit to provide its
respective Commitments as set forth on Schedule A-1 annexed hereto, on the terms
and subject to the conditions set forth below:
Such Additional Lender (a) represents and warrants that it is legally authorized
to enter into this Lender Joinder Agreement; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
referred to in Section 6.01 of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Lender Joinder Agreement; (c) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes each applicable Agent to take such action as agent on its behalf and
to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to

2
#87233993v5    

--------------------------------------------------------------------------------




each such Agent, as applicable, by the terms thereof, together with such powers
as are incidental thereto; (e) hereby affirms the acknowledgements and
representations of such Additional Lender as a Lender contained in Section 9.06
of the Credit Agreement; and (f) agrees that it will be bound by the provisions
of the Credit Agreement and will perform in accordance with the terms of the
Credit Agreement all the obligations which by the terms of the Credit Agreement
are required to be performed by it as a Lender, including its obligations
pursuant to Section 9.07 of the Credit Agreement.
6.    The Additional Lender hereby agrees to make its Supplemental Term Loan
Commitment on the following terms and conditions on the Effective Date
pertaining to such Additional Lender attached hereto:
(a)    Additional Lender to Be a Lender. Such Additional Lender acknowledges and
agrees that upon its execution of this Lender Joinder Agreement that such
Additional Lender shall on and as of the Effective Date become a “Lender” with
respect to the Tranche of Term Loans indicated on Schedule A-1, under, and for
all purposes of, the Credit Agreement and the other Loan Documents, shall be
subject to and bound by the terms thereof, shall perform all the obligations of
and shall have all rights of a Lender thereunder, and shall make available such
amount to fund its ratable share of outstanding Loans on the Effective Date as
the Administrative Agent may instruct.
(b)    Certain Delivery Requirements. Such Additional Lender has delivered or
shall deliver herewith to the Borrower and the Administrative Agent such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as such Additional Lender may be required to deliver to the
Borrower and the Administrative Agent pursuant to Section 3.01(f) of the Credit
Agreement.
(c)    Credit Agreement Governs. Except as set forth in this Lender Joinder
Agreement, Supplemental Term Loan Commitments shall otherwise be subject to the
provisions of the Credit Agreement and the other Loan Documents.
(d)    Notice. For purposes of the Credit Agreement, the initial notice address
of such Additional Lender shall be as set forth below its signature below.
(e)    Recordation of the New Loans. Upon execution, delivery and effectiveness
hereof, the Administrative Agent will record the Supplemental Term Loan
Commitments made by such Additional Lender in the Register.
(f)    Amendment, Modification and Waiver. This Lender Joinder Agreement may not
be amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.
(g)    Entire Agreement. This Lender Joinder Agreement, the Credit Agreement and
the other Loan Documents constitute the entire agreement among

3
#87233993v5    

--------------------------------------------------------------------------------




the parties with respect to the subject matter hereof and thereof and supersede
all other prior agreements and understandings, both written and verbal, among
the parties or any of them with respect to the subject matter hereof.
(h)    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
(i)    Severability. Any provision of this Lender Joinder Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
(j)    Counterparts. This Lender Joinder Agreement may be executed in one or
more    counterparts (and by different parties hereto in different
counterparts), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Lender Joinder Agreement shall be effective as delivery of an original
executed counterpart of this Lender Joinder Agreement. The Administrative Agent
may also require that any such documents and signatures delivered by telecopier
or other electronic transmission be confirmed by a manually-signed original
thereof; provided, that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier or
other electronic transmission.
7.    The Borrower hereby agrees to pay or reimburse the Administrative Agent
for all reasonable and documented or invoiced out-of-pocket costs and expenses
incurred in connection with this Lender Joinder Agreement and the Supplemental
Term Loan Commitments that are required to be paid under Section 10.04 of the
Credit Agreement.
[Remainder of Page Intentionally Left Blank]


IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Lender Joinder Agreement as of the date
first above written.
CITICORP NORTH AMERICA, INC.
By:
/s/ Monique Renta
 
Name: Monique Renta
 
Title: Authorized Signatory







JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
By:
/s/ John G. Kowalczuk
 
Name: John G. Kowalczuk
 
Title: Executive Director







TRIBUNE PUBLISHING COMPANY,
as Borrower
By:
/s/ John H. Griffin, Jr.
 
Name: John H. Griffin, Jr.
 
Title: President, Chief Executive Officer and Director





SCHEDULE A-1    
SUPPLEMENTAL TERM LOAN COMMITMENTS
Additional Lender
Supplemental Term Loan Commitment
Principal Amount Committed
Aggregate Amount of All Supplemental Term Loan Commitments
Maturity Date
Citicorp North America, Inc.


$70,000,000




$70,000,000




$70,000,000


The earliest to occur of (i) August 4, 2021 and (ii) the date the Term Loans are
declared due and payable pursuant to Section 8.02 of the Credit Agreement.





SCHEDULE A-2    
1.    Since the date of the Acquisition Agreement, there shall not have occurred
an Acquired Business Material Adverse Effect on the Company. “Acquired Business
Material Adverse Effect” means, with respect to the Company, any event,
occurrence, change or effect that individually or in the aggregate (c) is, or
would reasonably be expected to be, materially adverse to the ability of the
Company to consummate the transactions contemplated by the Acquisition Agreement
and to satisfy all of its obligations contemplated by the Acquisition Agreement
or (d) is, or would reasonably be expected to be, materially adverse on the
business, assets, results of operations or financial condition of the Company
and its Subsidiaries, taken as a whole; provided, however, that in no event
would any of the following (or the effect of any of the following), alone or in
combination, be deemed to constitute, or be taken into account in determining
whether there has been or will be, an “Acquired Business Material Adverse
Effect” on or in respect of the Company: (i) any change in applicable Laws or
GAAP or any interpretation thereof, (ii) any change in interest rates or
economic, political, business or financial market conditions generally, provided
that such change does not have a disproportionate impact on the Company and its
Subsidiaries, taken as a whole, compared to other companies operating primarily
in the same industries as the Company and its Subsidiaries, (iii) any change
generally affecting any of the industries in which the Company or its
Subsidiaries operates or the economy as a whole, provided that such change does
not have a disproportionate impact on the Company and its Subsidiaries, taken as
a whole, compared to other companies operating primarily in the same industries
as the Company and its Subsidiaries, (iv) the announcement or the execution of
the Acquisition Agreement, the pendency or consummation of the transactions
contemplated by the Acquisition Agreement or the performance of the Acquisition
Agreement (including any loss of, or adverse change in the relationship of the
Company or any of its Subsidiaries with, any of its customers, employees, third
party contractors, financing sources or suppliers caused by any of the
foregoing), (v) the compliance with the terms of the Acquisition Agreement or
the taking of any action required or contemplated by the Acquisition Agreement,
(vi) any action taken by the Company or any of its Subsidiaries at the written
request of the Borrower, (vii) any natural disaster, or (viii) any acts of
terrorism or war or the outbreak or escalation of hostilities or change in
geopolitical conditions.
2.    The Acquisition shall have been consummated, or substantially
simultaneously with the borrowing under the Facility on the Effective Date,
shall be consummated, in all material respects in accordance with the terms of
the Acquisition Agreement, without giving effect to any modifications or
amendments, or any consents or waivers thereunder (or written requests by the
Borrower under clause (f) of the definition of “Acquired Business Material
Adverse Effect”) by the Borrower, that are materially adverse to the Additional
Lender without the prior consent of the Additional Lender, such consent not to
be unreasonably withheld, delayed or conditioned. For purposes of the foregoing
conditions, it is hereby understood and agreed that (a) any change in the
purchase price in connection with the Acquisition shall be deemed to be
materially adverse to the interests of the Additional Lender, unless such change
is a reduction in the purchase price of not more than 10% and the principal
amount of the Supplemental Term Loan Commitments is reduced by an amount equal
to the amount by which the total purchase price is reduced and (b) any change in
the provisions of the Acquisition Agreement of which the Additional Lender is a
third-party beneficiary shall be deemed to be materially adverse to the
interests of the Additional Lender.
3.    Subject to the Limited Conditionality Provision (as defined in the
Commitment Letter (the “Commitment Letter”) dated as of May 7, 2015 among the
Borrower and Citigroup Global Markets Inc.), the Additional Lender shall have
received customary closing documentation including corporate and organizational
documents, closing certificates, legal opinions, board resolutions and a
solvency certificate, in each case substantially consistent with those delivered
in connection with the closing of the Credit Agreement or otherwise reasonably
satisfactory to the Additional Lender.
4.    (a) The Specified Purchase Agreement Representations (as defined in the
Commitment Letter) shall be true and correct, (b) the Specified Representations
(as defined in the Commitment Letter) shall be true and correct in all material
respects (except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects) and (c)
before and after giving effect to the consummation of the Transactions, no
default or event of default shall have occurred and be continuing under the
Existing Credit Agreement.
5.    The Borrower, each Guarantor, the Company and each of its Subsidiaries
shall have provided the documentation and other information reasonably requested
in writing at least ten (10) days prior to the Effective Date by the Lenders
that they reasonably determine is required by regulatory authorities under
applicable “know your customer” and anti-money- laundering rules and
regulations, including the PATRIOT Act, in each case at least five (5) Business
Days prior to the Effective Date.
6.    All fees and reasonable out-of-pocket expenses required to be paid on the
Effective Date, to the extent invoiced at least two business days prior to the
Effective Date (or such later date as the Borrower may reasonably agree) shall,
upon the borrowing under the Facility on the Effective Date, have been paid.





4
#87233993v5    